The Court,
at first, had great doubt of its jurisdiction, in such a case, so as to discharge the present trustee from his obligation.
But Mr. C. Cox cited the following authorities; and the Court, in May, 1832, would have made a decree, but, as the Court required the new trustee to give security, because infants were interested, who could not consent, the decree was never signed.
The authorities cited, were Twedale v. Ettrick, 2 Ch. Ca. 130; Lake v. De Lambert, 4 Ves. 248, 592; Buchanan v. Hamilton, 5 Id. 722; 2 Com. Dig. tit. Chancery, 4, W. 6, 7.